DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann (USPGP 2011042168) in view of Dunser et al (USPGP 2003217893).
Regarding Claim 1, Grundmann discloses a multicar elevator system comprising:
a group of individually drivable elevator cars 4 (para. 0043); 
two shafts (vertical tracks) 3 coupled to each other (arranged in elevator shaft 2; paraa. 0014; 0043) with at least two transfer channels 13  (paras. 0017,0019,0045); and
a control unit (paras. 0032, 0046, 0049) configured to control the elevator system to operate in either of two operating modes,
wherein:
in the first operating mode the group of elevator cars 4 is arranged to travel to a first vertical direction in the first shaft and to another vertical direction in the second shaft (paras. 0015, 0018, 0044) and wherein each of the elevator cars is transferred between the shafts through the at least two transfer 
	Grundmann does not explicitly teach at least one elevator car belonging to a second sub-group of elevator cars is allowed to travel in any vertical direction in the other shaft upon a call.
	Dunser discloses an elevator installation that comprises at least one elevator car 3 belonging to a second sub-group of elevator cars is allowed to travel in any vertical direction in the other shaft upon a call (para. 0006).
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Grundmann with those of Dunser, so as to allow for greater flexibility of the elevator system, as is known in the art to be desirable. 
	Regarding Claim 8, the same reasoning applied to claim 1 applies, mutatis mutandis, to claim 8. 



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Dunser as applied to claims  above, and further in view of Virtamo et al (USP 5503249).
Regarding Claim 3, the Grundmann/Dunser combination (applied to claim 1 above) discloses all features claimed, but does not explicitly teach the control unit is configured to control the operation of the elevator system on a basis of a result of a cost function representing an operational state of the elevator system.
Virtamo discloses an elevator group control which comprises a control unit configured to control the operation of an elevator system 10 on a basis of a result of a cost function representing an operational state of the elevator system (passenger’s waiting time, Col. 5 lines 28-58; Fig. 4).
. 



Allowable Subject Matter
Claims 2,4-7,9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837